Order entered April 25, 2022




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-22-00052-CV

         HINDUJA GLOBAL SOLUTIONS, INC., ET AL., Appellants

                                           V.

                              ALI GANJAEI, Appellee

                On Appeal from the 191st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-19-20539

                                        ORDER

      This is an interlocutory appeal from an order granting appellee’s special

appearance. Subsequently, the trial court, on March 21, 2022, signed an order

partially striking appellee’s special appearance and appellants’ brief was filed with

that order in place. The trial court has now indicated that the March 21 order was

signed in error and it intends to vacate it.

      Before the Court is the parties’ April 20, 2022 corrected joint motion to

suspend the briefing schedule and for leave for appellants to file an amended brief.
We GRANT the motion as follows. We SUSPEND the deadline for appellee’s

brief. We ORDER Dallas County District Clerk Felicia Pitre to file, WITHIN

TWENTY DAYS of the date of this order, a supplemental clerk’s record

containing either the trial court’s order vacating its March 21 order or written

verification that no such order exists. Should we receive a supplemental clerk’s

record with the trial court’s order vacating the March 21 order, appellants shall file

an amended brief within ten days of the filing the supplemental clerk’s record.

Should we receive written confirmation that no such order exists, appellee shall file

its brief within ten days of the filing of the supplemental clerk’s record.

      We DIRECT the Clerk of this Court to send a copy of this order to the

Honorable Gena Slaughter, Presiding Judge of the 191st Judicial District Court;

Ms. Pitre; and, all parties.

                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE